Mr. Justice Tkunkby
delivered' the opinion of the court, October 2d 1883.
By the Act of March 13th 1815, § 5, P. L. 177, the county commissioners were required to bid off any tract of unseated land for the use of the county, -where no other person had bid a sum equal to the amount of the taxes and costs charged against said tract. A supplement of March 13th 1817, P. L. 111, makes it discretionary with the commissioners, what lands they will purchase in for the use of the county. They are not required to bid a sum sufficient to pay all taxes and costs against the land.
Section 5 of the Act of 1815, directs the commissioners “ to provide a book, wherein shall be entered the name of the person, as whose estate the same shall have been sold, the quantity of land, and the amount of taxes it was sold for, and every such tract of land shall not thereafter,, so long as the same shall remain the property of the county, be charged in the duplicate of the proper collector; but for five years next following such sale, if it shall so long remain unredeemed, the commissioners shall in separate columns in the same book, charge every such tract of land with reasonable county and road tax, according to the quality of the said land, not exceeding in any case the sum of six dollars for every hundred acres.”
Section 6 provides, that the owner of. the land may redeem the same within five years after the sale, by paying to the “ treasurer of the county all the taxes and costs due thereon at the time of the sale, and interest therefor, for the same time, and also the taxes, which shall have been assessed thereon from year to year, after the sale, and interest of each assessment to be counted from the time it ought to- have been paid,” and “ the moneys so received for road taxes shall be paid to the supervisors of the roads of the townships -within which such lands shall lie.”
Section 7 provides, that if the land shall not be redeemed within said period, the county commissioners shall sell the same, “ but no tract shall be sold for a sum less than the amount of taxes, costs and interest which, shall be due at the time of such sale by the commissioners.” The Act of 1824, P. L. 167, authorizes the commissioners to sell such- lands for the best price that can. be obtained for the same.
It is manifest that the commissioners are not. bound to. pay the road taxes assessed on lands purchased by them at treasurer’s sales, until said lands shall be redeemed,, or if unredeemed, ■no.t until they shall be sold at commissioners’ sale. The provision of section 3 of the Act of 1815, and of the Act of 1817, relative to the payment by the purchaser at treasurer’s sales, of his bid or so much thereof as may be necessary to pay the *361taxes and costs, do not apply where the commissioners purchase for the use of the county. The amount of taxes for which the land was sold are charged against it, and each year for five years following the sale, if the land shall remain so long unredeemed. it shall be charged with- reasonable county and road taxes; When redeemed by payment of the taxes for which it was sold, and also the taxes subsequently assessed, with interest, then the moneys received by the treasurer for road taxes shall be paid to the supervisors. The time of payment is explicitly fixed by the statute. It is- not the duty of the commissioners to advance money for road taxes. They are made the public agents to buy in the lands, when they think it would advantage the public to do so, where otherwise they would not sell for the amount of taxes charged thereon, to the end, if possible, that the taxes may be realized.
After the time for redemption shall have expired, the title of the county is absolute, and the commissioners may sell the lands. Prior to 1824 they could not sell for a sum less than all taxes, costs and interest; since they may sell for the best price that can be obtained. At the date of sale the road taxes become due and payable by the county, as in case of redemption. If the proceeds of sale are sufficient, the county shall pay not only the taxes due to the supervisors at the time of the treasurer’s sale, but also the taxes charged on the tract for each year during the five years allowed for redemption. It could not have been otherwise, when the commissioners were required to sell for a sum that would cover all taxes. The road taxes charged from year to year, during-the redemption period, belong to the township, and must be paid to the township now, as before 1824, where the proceeds of sale are sufficient. But if the proceeds are insufficient to pay all taxes, are any preferred % It is noticeable that county and road taxes are treated alike throughout the statute. The commissioners assess and charge both during five years, unless the land be sooner redeemed, and after the end of said period until sale, neither tax is assessed and charged. No preference is given to either. If the fund is not enough to pay all, the county is liable to pay the township its proportion.
The road taxes become due, from the county at the date of the commissioners’ sale, not the treasurer’s, and- the Statute of Limitations is not a bar to recovery of such taxes when the suit was commenced within six years from the commissioners’ sale. If six years had expired, nothing in the facts of this, case prevents the application of the statute.
What has been said expresses our opinion upon all the points submitted. They were passed upon by the court below and fully argued here, and we have considered them because *362the case goes back for another trial. The facts agreed upon are well stated so as to enable the court to determine if the plaintiff has a right to recover, but the sum is not ascertained in case of judgment for the plaintiff. If the case agreed be too uncertain for a judgment thereon, it will be set aside and further proceedings directed. When the parties neglect to ascertain the sum for which judgment is to be rendered in the event of an opinion favorable to the plaintiff, it is the duty of the court to refuse to proceed to the argument until the case is perfected, and if the parties refuse to amend, to set aside the case stated : Whitesides v. Russell, 8 W. & S. 44; Kinsley v. Coyle, 8 P. F. S. 461.
The schedule referred to in paragraph 3 of the case stated is not furnished. One is printed as schedule “ A ” which does not show the dates of the treasurer’s or commissioners’ sales, nor the prices paid to the county by the purchasers at commissioners’ sales, nor the amount of any taxes charged during the period for redemption.
Judgment reversed, the case stated set aside, and procedendo awarded.